10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

THE HONORABLE JOHN C. COUGHENOUR

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ESTATE OF ADAM CHRISTOPHER JENSEN, | CASE NO. CV20-1320-JCC
by the Personal Representative Paula Dow, ef al.,

MINUTE ORDER
Plaintiffs,

V.

COUNTY OF SNOHOMISH, e¢ al.,

Defendants.

 

 

The following Minute Order is made by direction of the Court, the Honorable John C.
Coughenour, United States District Judge:

This matter comes before the Court sua sponte. Presently before the Court is the
Snohomish County Defendants’ motion for partial summary judgment (Dkt. No. 37). In their
reply brief, the County Defendants argue that, for purposes of creating a genuine issue of fact,
the sham affidavit rule precludes Plaintiff’s reliance on a declaration from Isabel Craig
seemingly contradicting her earlier sworn statement that Adam Jensen had a knife “in his hand
...1n the hall” prior to his death. (See Dkt. No. 62 at 6-10; compare Dkt. No. 47 at 7, with Dkt.
No. 55 at 23.) Because Plaintiff has not had an opportunity to respond to this argument, the Court
seeks supplemental briefing.

Plaintiff may file a brief, not to exceed five (5) pages, addressing why the sham affidavit

MINUTE ORDER
CV20-1320-JCC
PAGE - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

tule should not apply to the portion of Ms. Craig’s affidavit that discusses whether she saw a
knife in Mr. Jensen’s hand when he entered the hall prior to his death. The brief is due no later
than May 21, 2021. The Snohomish County Defendants may file a response brief, not to exceed
three (3) pages, no later than May 26, 2021.

The Clerk is DIRECTED to renote the County Defendants’ motion for partial summary

judgment (Dkt. No. 37) to May 26, 2021.

DATED this 13th day of May 2021.

William M. McCool
Clerk of Court

s/Paula McNabb
Deputy Clerk

MINUTE ORDER
CV20-1320-JCC
PAGE - 2

 
